940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beverly B. WILSON, Plaintiff-Appellant,v.Joseph Patrick CLANCY, Defendant-Appellee.
No. 90-2502.
United States Court of Appeals, Fourth Circuit.
Argued May 9, 1991.Decided July 22, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-89-3072-S)
William James Murphy, Murphy & McDaniel, Baltimore, Md., for appellant.
Charles Martinez, Eccleston & Wolf, Baltimore, Md., for appellee.
D.Md., 747 F.Supp. 1154.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and RICHARD B. KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Beverly B. Wilson brought this legal malpractice action against Joseph Patrick Clancy, the lawyer who drafted the will of Wilson's late uncle, Dr. Hurney.  The suit claimed that Clancy negligently failed to advise Dr. Hurney of the need to take certain legal steps in order to insure that his testamentary intent could be carried out.  The district court granted summary judgment to Clancy, and Wilson appeals.


2
After carefully reviewing the record and hearing argument, we affirm the judgment of the district court for the reasons stated in its opinion.  Wilson v. Clancy, 747 F.Supp. 1154 (D.Md.1990).


3
AFFIRMED.